DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-15 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima US 7,736,257 (hereinafter “Nakajima”).
Regarding claim 1, Nakajima discloses a differential housing (1), comprising: 
a peripheral wall (see annotated figure below, taken from FIG. 6); 
first and second end walls (see annotated figure below) connected to the peripheral wall and spaced apart along a rotational axis (shown in annotated figure) so that the peripheral wall and the first and second end walls, in combination, define an internal cavity; 
a transitional region (see annotated figure) defined in the differential housing where the second end wall meets the peripheral wall; and 
a first window (14A) formed through the peripheral wall, the transitional region, and/or the second end wall and into the internal cavity, 

    PNG
    media_image1.png
    742
    809
    media_image1.png
    Greyscale

the first window (14A) comprising: 
a central portion (main central portion below 14A in annotated figure abve); and 
first and second ear portions (annotated figure above shows a recess, interpreted as a first ear portion, in the transition region, formed between at least two inwardly convex regions, and there is also another ear portion, interpreted as 
wherein the first window defines a shape when projected perpendicularly onto a first plane (same plane as Applicant’s invention, which is a plane that includes the pinion axis and rotational axis), 
wherein the first plane includes both the rotational axis and a pinion axis, 
wherein the pinion axis extends perpendicular to the rotational axis,
wherein the shape is asymmetrical about a second plane (same plane as Applicant’s invention, which includes the pinion axis and extends perpendicular to the rotational axis)
wherein the second plane extends perpendicular to the rotational axis, 
wherein the second plane includes the pinion axis,
wherein the first and second ear portions are located on a side (located on both sides of the second plane) of the second plane proximate the second end wall, and 
wherein the first ear portion adjoins the central portion so that the first ear portion and the central portion, in combination, define opposing first and second inwardly convex surfaces (see recess in transition region of annotated figure above, formed between at least two inwardly convex regions)  in the differential housing, and
wherein the first and second inwardly convex surfaces are both located on the side of the second plane proximate the second end wall.


Regarding claim 3, wherein the first window has a first dimension (see annotated FIG. 8 below) measured perpendicularly from the third plane at a center point where the rotational axis and the pinion axis intersect, 
wherein the first window has a second dimension measured perpendicularly from the third plane at the first ear portion, and
the third plane at the first ear portion, and 
wherein the first dimension is less than the second dimension.

    PNG
    media_image2.png
    720
    829
    media_image2.png
    Greyscale

Regarding claim 4, Nakajima discloses a differential housing, comprising: 
a peripheral wall (see annotated figure above, taken from FIG. 6); 
first and second end walls (see annotated figure FIG. 6 above) connected to the peripheral wall and spaced apart along a rotational axis (shown in annotated figure FIG. 6) so that the peripheral wall and the first and second end walls, in combination, define an internal cavity; 
a transitional region (see annotated figure FIG. 6) defined in the differential housing where the second end wall meets the peripheral wall; and 

 the first window (14A) comprising: 
a central portion (main central portion below 14A in annotated figure FIG. 6); and 
first and second ear portions (annotated figure above shows a recess, interpreted as a first ear portion, in the transition region, formed between at least two inwardly convex regions, and there is also another ear portion, interpreted as the second ear portion, opposite the first ear portion in a vertical direction) adjoining the central portion and extending outwardly therefrom, 
wherein the first window defines a shape when projected perpendicularly onto a first plane (same plane as Applicant’s invention, which is a plane that includes the pinion axis and rotational axis), 
wherein the first plane includes both the rotational axis and a pinion axis, 
wherein the pinion axis extends perpendicular to the rotational axis,
wherein the shape is asymmetrical about a second plane (same plane as Applicant’s invention, which includes the pinion axis and extends perpendicular to the rotational axis)
wherein the second plane extends perpendicular to the rotational axis, 
wherein the second plane includes the pinion axis,
wherein, a side of the second plane proximate the first end wall, the shape is either entirely outwardly convex or entirely both outwardly convex and straight,
wherein the first and second ear portions are located on a side of the second plane proximate the second end wall,

wherein the third plane includes the rotational axis and extends perpendicular to the pinion axis,
wherein the first window has first dimension measured perpendicularly from the second plane at a center point where the rotational axis and the pinion axis intersect,
wherein the first window has a second dimension measured perpendicularly from the second plane at the first ear portion, and
wherein the first dimension is less than the second dimension (refer to annotated FIG. 8 above)
Regarding claim 5, further comprising a flange (2a) projecting radially outwardly from the first end wall.
Regarding claim 6, wherein the second end wall has a first dimension (see annotated figure below) measured perpendicularly from the first plane, wherein the differential housing has a second dimension (see annotated figure below) measured perpendicularly from the first plane at the first or second ear portion, and wherein the second dimension of the differential housing is less than the first dimension of the second end wall.

    PNG
    media_image3.png
    640
    645
    media_image3.png
    Greyscale

Regarding claim 8, wherein the second ear portion adjoins the central portion so that the second ear portion and the central portion, in combination, define opposing third and fourth inwardly convex surfaces (second ear portion is a recess formed opposite the first ear portion) in the differential housing.
Regarding claim 9, Nakajima discloses a differential housing, comprising: 
a peripheral wall (see annotated figure above, taken from FIG. 6); 

a transitional region (see annotated figure FIG. 6) defined in the differential housing where the second end wall meets the peripheral wall; and 
a first window (14A) formed through the peripheral wall, the transitional region, and/or the second end wall and into the internal cavity, 
 the first window (14A) comprising: 
a central portion (main central portion below 14A in annotated figure FIG. 6); and 
first and second ear portions (annotated figure above shows a recess, interpreted as a first ear portion, in the transition region, formed between at least two inwardly convex regions, and there is also another ear portion, interpreted as the second ear portion, opposite the first ear portion in a vertical direction) adjoining the central portion and extending outwardly therefrom, 
wherein a first plane includes both the rotational axis and a pinion axis,
wherein the pinion axis extends perpendicular to the rotational axis,
wherein a second plane includes the pinion axis and extends perpendicular to the rotational axis,
wherein the first ear portion adjoins the central portion so that the first ear portion and the central portion, in combination, define opposing first and second inwardly convex surfaces (see recess in transition region of annotated figure 
wherein the first and second inwardly convex surfaces are both located on the side of the second plane proximate the second end wall.
	Regarding claim 10, wherein the first and second ear portions are located on a side of the second plane proximate the second end wall.
	Regarding claim 11, wherein the first window defines a shape when projected perpendicularly onto the first plane, and wherein the shape is asymmetrical about the second plane.
	Regarding claim 12, wherein the shape is symmetrical about the third plane.
Regarding claim 13, wherein the second ear portion adjoins the central portion so that the second ear portion and the central portion, in combination, define opposing third and fourth inwardly convex surfaces (second ear portion is a recess formed opposite the first ear portion) in the differential housing.
Regarding claim 14, further comprising a flange (2a) projecting radially outwardly from the first end wall.
Regarding claim 15, Nakajima discloses a differential housing, comprising: 
a peripheral wall (see annotated figure above, taken from FIG. 6); 
first and second end walls (see annotated figure FIG. 6 above) connected to the peripheral wall and spaced apart along a rotational axis (shown in annotated figure FIG. 6) so that the peripheral wall and the first and second end walls, in combination, define an internal cavity; 

a first window (14A) formed through the peripheral wall, the transitional region, and/or the second end wall and into the internal cavity, 
 the first window (14A) comprising: 
a central portion (main central portion below 14A in annotated figure FIG. 6); and 
first and second ear portions (annotated figure above shows a recess, interpreted as a first ear portion, in the transition region, formed between at least two inwardly convex regions, and there is also another ear portion, interpreted as the second ear portion, opposite the first ear portion in a vertical direction) adjoining the central portion and extending outwardly therefrom, 
wherein the second end wall has a first dimension (see annotated figure used to reject claim 6) measured perpendicularly from a first plane,
wherein a first plane includes both the rotational axis and a pinion axis,
wherein the pinion axis extends perpendicular to the rotational axis,
wherein a second plane includes the pinion axis and extends perpendicular to the rotational axis,
wherein the differential housing has a second dimension (see annotated figure used to reject claim 6) measured perpendicularly from the first plane at the first or second ear portion,
wherein the second dimension is less than the first dimension,
wherein the first ear portion adjoins the central portion so that the first ear portion and the central portion, in combination, define opposing first and second inwardly 
wherein the first and second inwardly convex surfaces are both located on the side of the second plane proximate the second end wall.
Regarding claim 18, Nakajima discloses all the claim limitations (refer to rejection of claims 3 and 15 as a guide).
	Regarding claim 19, further comprising a flange (2a) projecting radially outwardly from the first end wall.
Regarding claim 20, wherein the second ear portion adjoins the central portion so that the second ear portion and the central portion, in combination, define opposing third and fourth inwardly convex surfaces in the differential housing.
Regarding claim 21, wherein, on a side of the second plane proximate the first end wall, the shape is either entirely outwardly convex or entirely both outwardly convex and straight.
Regarding claim 22, Nakajima teaches all of the claim limitations (refer to rejection of claim 3 as a guide).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima.
Nakajima teaches the claimed invention (see rejection to claims 3 and 4 as a guide) except for explicitly teaching the claimed ranges (“second dimension is less than the first dimension by 20% or more”- claims 7 and 16, and “second dimension is less than the first dimension by 25% or more”- claim 17).   It would have been obvious to one of ordinary skill in the art at the time the invention was made make the second dimension and first dimension in the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art (see MPEP 2144.05-Obviousness of Ranges). Providing a first dimension relative the second dimension as claimed would be obvious for the desirability of weight reduction or size reduction of the device. It should further be noted that Applicant’s disclosure provides no evidence of the criticality of the claimed ranges.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 15 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Two additional references by Nakajima also appear to be 102(a)(1) references for several claims (US 7,976,421 and US 7,867,126).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656